I concur in the judgment, and that part of the decision which concludes that the trial court did not err in holding that the order of the Personnel Board of Review was not supported by reliable, probative, and substantial evidence.
As to that portion of the decision relating to the right of the Department of Agriculture to appeal the judgment of the Common Pleas Court, I am in agreement that the motion to dismiss should be sustained in that the decision of the Common Pleas Court was upon the factual basis as above stated, and thus not appealable under R. C. 119.12.
However, I am not in agreement that the Department of Agriculture may not qualify as an agency within the contemplation of R. C. 119.12 for an appeal in an appropriate case. *Page 163